DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The terminal disclaimer to overcome the double patenting rejections was disapproved because the person who signed the TD is not the applicant, or an attorney or agent of record. 37 CFR 1.321(a) and (b).
Claim Objections
Claim 7 recites the limitation "the core material".  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is presumed to be a dependent claim of claim 4 for the purpose of this Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19523110 A1 patent publication (the ‘110 publication).
Regarding claim 1, ‘110 publication discloses an optical refractometer probe for measuring the refractive index of a liquid (sample liquid 1) by direct immersion in the liquid comprising: a transparent measuring tube (transparent tube 2.1) comprising a first (left) end and a second (right) end, the measuring tube comprising a material that is impervious to the liquid (since it must seal within a reference liquid 2.2) and that has a refractive index that is much greater than the refractive index of the liquid (“the refractive index of the tube 2.1 made, for example, of glass or plastic is higher than the refractive index n.sub.R of the reference liquid 2.2”, “the refractive index n.sub.R of the reference liquid 2.2 must be greater than the refractive index n of the sample liquid 1”); a light source (4) configured to produce light with an illumination wavelength satisfying the conditions required of the measured liquid situated at the first end of the measuring tube; a light detector (light receiver 5) configured to produce a signal responsive to the intensity of light at the illumination wavelength situated at the second end of the measuring tube, an illumination fiber bundle (fiber 3 including a core 3.1 and a cladding 3.2 on the left end) comprising one or more optical fibers, said illumination fiber bundle being mounted with the light source such that light from the light source is communicated through the illumination fiber bundle (light propagation as indicated by an arrow in the fiber 3); and a detection fiber bundle (fiber 3 including a core 3.1 and a cladding 3.2 on the right end) comprising one or more optical fibers, said detection fiber bundle being mounted such that the mounted such that light is communicated through the detection fiber bundle to the light detector (light propagation as indicated by an arrow in the fiber 3).
Regarding claim 3, the ‘110 publication discloses an optical refractometer probe (Fig. 2) for measuring the refractive index of a liquid (sample liquid 1, not shown, in which the probe is immersed) by direct immersion in the liquid comprising: a transparent measuring tube (transparent tube 2.1’) comprising a first (upper) end and a second (lower) end, the measuring tube comprising a material that is impervious to the liquid (since it must seal within a reference liquid 2.2’) and that has a refractive index that is much greater than the refractive index of the liquid (“the refractive index of the tube 2.1 made, for example, of glass or plastic is higher than the refractive index n.sub.R of the reference liquid 2.2”, “the refractive index n.sub.R of the reference liquid 2.2 must be greater than the refractive index n of the sample liquid 1”); a light source (not shown, but indicated by a downward arrow to illustrate an input light into the probe, e.g., laser diode or LED) configured to produce light with an illumination wavelength satisfying the conditions required of the measured liquid situated at the first end of the measuring tube; a light detector (not shown, but indicated by a upward arrow to illustrate an output light from the probe, e.g., photodiodes and photo transistors) configured to produce a signal responsive to the intensity of light at the illumination wavelength situated at the first end of the measuring tube; a mirror (6) situated at the second (lower) end of the transparent measuring tube, the mirror being operable to reflect light toward the light detector; and electrical connections operable to convey power to the light source and signal from the photodetector (not shown by inherent to operations of laser diodes, LEDs, photo diodes, or photo transistors used in the invention).
Regarding claim 4, the ‘110 publication further discloses a core material (reference liquid 2.2) disposed within the measuring tube wherein the refractive index of the core material is equal to or exceeds the upper limit of the refractive index range of the liquid (“the refractive index n.sub.R of the reference liquid 2.2 must be greater than the refractive index n of the sample liquid 1”).
Regarding claims 13, 14, the ‘110 publication further discloses, as illustrated in Fig. 1, using an illumination fiber bundle (fiber 3 including a core 3.1 and a cladding 3.2) comprising one or more optical fibers, said illumination fiber bundle being mounted with the light source such that light from the light source is communicated through the illumination fiber bundle (light propagation as indicated by an arrow in the fiber 3); and a detection fiber bundle (fiber 3 including a core 3.1 and a cladding 3.2) comprising one or more optical fibers, said detection fiber bundle being mounted such that the mounted such that light is communicated through the detection fiber bundle to the light detector (light propagation as indicated by an arrow in the fiber 3).
Claims 3, 4, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,311,014 to Witt et al.
Regarding claim 3, Witt teaches an optical refractometer probe for measuring the refractive index of a liquid by direct immersion in the liquid comprising: a transparent measuring tube (probe 64, may be made of a transparent material, may be a glass under the trade name of Noner) comprising a first (upper) end and a second (lower) end, the measuring tube comprising a material that is impervious to the liquid (probe is made of glass) and that has a refractive index that is much greater than the refractive index of the liquid (glass index = 1.52, index of fluid being measured 1.333-1.487, see col. 6, lines 43-73); a light source (light bulb 148) configured to produce light with an illumination wavelength satisfying the conditions required of the measured liquid situated at the first end of the measuring tube; a light detector (light sensing measuring cell 210) configured to produce a signal responsive to the intensity of light at the illumination wavelength situated at the first end of the measuring tube; a mirror (light reflecting surface 68) situated at the second end of the transparent measuring tube, the mirror being operable to reflect light toward the light detector; and electrical connections (various electrical conductors 216, 218, 228) operable to convey power to the light source and signal from the photodetector.
Regarding claim 4, 7, the probe is made of a solid glass rod as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘110 publication as applied to claim 1 above, and further in view of U.S. Patent 3,311,014 to Witt et al.  
Regarding claim 2, the ‘110 publication discloses the refractometer for measuring the refractive index of the liquid but does not disclose a further temperature sensing element mounted with device such that the temperature sensing element is responsive to a liquid in contact with the measuring tube and wherein the electrical connections are configured to convey a signal corresponding to the sensed temperature.  Witt also teaches a refractometer for indicating the index of refraction of a fluid 30 comprising a light source (bulb 148), a light detector (light sensing reference cell 208), a measuring circuit 236 having a thermometer 242 inserted in a hollow wall portion of a ferrule 18 in contact with the fluid 30 to sense the temperature of the fluid under measurement, to negate any change in magnitude effect that a change in the temperature of the fluid has on the electrical signal being transmitted by the light sensing cell to the measuring circuit.  It thus would have been obvious to one having ordinary skill in the art to modify the invention in the ‘110 publication by adding the thermometer for measuring the temperature of the test liquid, in order to compensate for the effect of temperature on the refractive index measurement, as suggested by Witt.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘110 publication as applied to claim 3 above, and further in view of U.S. Patent 3,311,014 to Witt et al.  
Regarding claim 5, the ‘110 publication discloses the refractometer for measuring the refractive index of the liquid but does not disclose a further temperature sensing element mounted with device such that the temperature sensing element is responsive to a liquid in contact with the measuring tube and wherein the electrical connections are configured to convey a signal corresponding to the sensed temperature.  Witt also teaches a refractometer for indicating the index of refraction of a fluid 30 comprising a light source (bulb 148), a light detector (light sensing reference cell 208), a measuring circuit 236 having a thermometer 242 inserted in a hollow wall portion of a ferrule 18 in contact with the fluid 30 to sense the temperature of the fluid under measurement, to negate any change in magnitude effect that a change in the temperature of the fluid has on the electrical signal being transmitted by the light sensing cell to the measuring circuit.  It thus would have been obvious to one having ordinary skill in the art to modify the invention in the ‘110 publication by adding the thermometer for measuring the temperature of the test liquid, in order to ensure reference and sample liquid have similar temperatures and/or to compensate for the effect of temperature on the refractive index measurement, as suggested by Witt.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘110 publication as applied to claim 3 above, and further in view of  U.S. Patent 4,711,126 to Houpt et al.  
Regarding claim 6, the ‘110 publication discloses the refractometer for measuring the refractive index of the liquid but not a light baffle mounted within the measuring tube.   Houpt teaches, with reference to Fig. 1, an optical refractometer probe (measuring device 1) for measuring the refractive index of a liquid (fluid such as sulphuric acid in which the device 1 is partially immersed) comprising: a measuring tube (though tube is commonly defined as a hollow structure and Houpt uses a quartz glass rod, the claimed tube refers to a light tube when interpreted in view of the specification and this is further evidenced by a limitation appearing in applicant’s claims 7, 12 — “wherein the core material and the measuring tube material are the same material”) comprising a first end and a second end (top and bottom ends as illustrated in Fig. 1), the measuring tube comprising a material that is impervious to the liquid (quartz glass is impervious to sulphuric acid) and that has a refractive index that is much greater than the refractive index of the liquid (glass tube with n=~1.54 compared to test liquid n ranging from 1.33-1.41 depending on concentration, www.refractometer.pl/refraction-datasheet-sulfuric-acid); a light source configured to produce light with an illumination wavelength satisfying the conditions required of the measured liquid situated at the first end of the measuring tube (light source 6, which must satisfy the operating conditions since a functional invention is disclosed); a light detector configured to produce a signal responsive to the intensity of light at the illumination wavelength situated at the first end of the measuring tube (light detection element 7); and electrical connections operable to convey power to the light source and signal from the photodetector (electrical connections are inherent since the light source and photodiode are electro-optic and opto-electric components, respectively) at light from the light source is discouraged from communicating directly with the light detector, and a light baffle mounted within the measuring tube (a reflective layer 8 disposed inside the fork-shaped top end) such that light from the light source is discouraged from communicating directly with the light detector.  It thus would have been obvious to install a fork-shaped top end to the measuring probe disclosed in the ‘110 publication, with the reflective layer, in order to separate light from the light source and the light detector, as suggested by Houpt.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,782,231. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are disclosed in claim 1 of the ‘231 patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,782,231. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are disclosed in claim 2 of the ‘231 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP2569127 discloses a refractive index measurement device for fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883